Citation Nr: 0326398	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-08 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military service from September 1943 
to May 1946.  Service personnel records show that he received 
the Asiatic-Pacific Medal with six campaign stars for World 
War II Naval service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  At the veteran's request, his claims 
folder was subsequently transferred to the St. Petersburg, 
Florida, RO.  

REMAND

The representative requested evaluation of the veteran's 
claims by an independent expert in accordance with 38 C.F.R. 
§ 3.328 (2002).  The Board does not find this appeal presents 
a case of "medical complexity or controversy" sufficient to 
warrant such action.  The Board agrees, however, that 
additional development is warranted.    

In the September 1998 rating decision on appeal, the RO 
granted service connection for right ear hearing loss, 
stating that it was "directly related to military service."  
This was apparently based upon the separation examination 
finding of 12/15 whispered voice testing for right ear 
hearing.  Left ear testing at that time showed normal 15/15 
results, and the RO denied service connection for left ear 
hearing loss, and for tinnitus.   

The veteran claims his longstanding bilateral hearing loss 
and tinnitus is due to his World War II Naval service aboard 
a warship where he served in a five-inch gun crew.  His 
decorations reflect participation in six Pacific campaigns.  
Other than the notation of right ear 12/15 whispered voice 
hearing at separation, however, the service medical records 
do not document any injury, trauma or disease affecting 
hearing acuity.  

The question presented is whether left ear hearing loss and 
tinnitus, first objectively documented in 1984, is reasonably 
related to service during World War II naval service.  The RO 
apparently sought an answer to this question in June 1998, 
but the clinician addressing this question was not provided 
the veteran's claims folder for review and his answer to the 
nexus question is confusing.  At the conclusion to his 
examination report, the clinician discusses the veteran's 
military history, then appears to attribute "hearing 
disability" to the veteran's "noise exposure working as a 
steamfitter."  The veteran was not a steamfitter during 
service, although he subsequently wrote that he had worked as 
an estimator and supervisor for a company that did 
steamfitting.  Another VA examination with a request for a 
nexus opinion is necessary and proper in accordance with 
38 U.S.C.A. § 5103A(d)(2)(2002).  The question of an 
increased evaluation for service-connected right ear hearing 
loss must be deferred pending development of the service 
connection claim for left ear hearing loss.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA audiometric examination.  His 
claims folder must be provided to the 
examiner for review and the report of 
examination must state that the claims 
folder was reviewed in conjunction with 
the examination.  In addition to 
providing a report of current audiometric 
testing, the examiner must provide an 
opinion, based on current examination, 
patient history, and review of the 
historical evidence on file, whether it 
is at least as likely as not that current 
left ear hearing loss and tinnitus is 
causally related to the veteran's claimed 
wartime noise exposure/trauma during 
World War II military service.  A 
statement of reasons and bases for any 
opinion provided is essential.  

3.  Thereafter, the RO should ensure that 
the VA audiometric examination contains 
the required nexus opinion and 
explanation (if not it must be returned 
for corrective action).  The RO should 
then again address the issues pending in 
this appeal.  If the decisions are not 
satisfactory to the veteran, he and his 
representative must be provided a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




